Rao, Chief Judge:
The protests, enumerated in the schedule annexed to this decision and made a part hereof, relate to certain imported rain bonnet and raincoat cases, classified by similitude as provided in paragraph 1559(a) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, to manufactures of cotton, not specially provided for, other, under paragraph 923 of said tariff act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877, and assessed with duty at the rate of 20 per centum ad valorem.
The only claim relied upon by the plaintiffs is that the involved merchandise should have been properly classified by virtue of said similitude provision as other manufactures of india rubber, not specially provided for, pursuant to the provisions of paragraph 1537 (b) of said tariff act, as modified, supra, and, accordingly, assessed with duty at the rate of 12% per centum ad valorem.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto, which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG, AS (Import Spec’s Initials) by Import Specialist George Gaines, A. Sheinfeld (Import Spec’s Names) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem under the provisions of paragraph 923, Tariff Act of 1930, as modified, and paragraph 1559 of said Act, as amended, consist of raincoat cases and rainbonnet cases, claimed dutiable at 12% per centum ad valorem within paragraph 1537 (b), of said Act, as modified, and paragraph 1559, as amended, supra, as manufactures wholly or in chief value of india rubber, not specially provided for, other.
That the raincoats and rainbonnets were classified within paragraph 1537(b), supra, and paragraph 1559, supra, at 12% per centum ad valorem.
That said cases are, in fact, the usual containers of said raincoats and rainbonnets and are not, in fact, separate articles of commerce.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 12% per centum ad valorem under para-*336grapli 1537 (b) of the Tariff Act of 1930, as modified, supra, by virtue of the similitude provision in paragraph 1559(a) of the Tariff Act of 1930, as amended, supra. To the extent indicated the specified claim of the plaintiffs is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.